In an action to recover damages for personal injuries, the defendant Pasquale C. Viscuso appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated January 29, 2004, as denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
While the defendant Pasquale C. Viscuso met his burden of establishing his prima facie entitlement to judgment as a matter of law, the expert’s affidavit submitted by the plaintiffs and relied upon by the defendants-respondents in opposition to the motion for summary judgment was sufficient to raise a triable issue of fact (see Tate v Freeport Union School Dist., 7 AD3d 695 [2004]).
Accordingly, the motion was properly denied. Santucci, J.P., Krausman, Luciano and Fisher, JJ., concur.